             Case 1:19-cv-04327-VEC Document 130 Filed 11/16/20 Page 1 of 2

I<APLAN HECl(ER & FINI( LLP                                            350 FIFTH AVENUE

                                                                       NEW YORK, NEW YORK 10118
                                                                                               I SUITE 7110


                                                                       TEL (212) 763-0883 I FAX (212) 564-0883

                                                                       WWW.KAPLANHECKER.COM




                                                                        DIRECT DIAL    212.763.0884
                                                                       DIRECT EMAIL rkaplan@kaplanhecker.com



                                                                                      November 16, 2020

   VIA ECF
   The Honorable Valerie E. Caproni
   United States District Court
   Southern District of New York
   Thurgood Marshall United States Courthouse
   40 Foley Square
   New York, NY 10007
                             Re:      Feibleman v. The Trustees of Columbia University in the City of
                                      New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)
   Dear Judge Caproni:

           We represent Defendant The Trustees of Columbia University in the City of New York
   (“Columbia”) in the above-captioned action. Pursuant to Rule 2C of Your Honor’s Individual
   Practices in Civil Cases, we write to request an extension of approximately six to eight weeks for
   the current fact discovery cutoff, which is now scheduled for December 31, 2020, so that the parties
   can continue to focus on resolving this matter through a mediated settlement. While Plaintiff has
   insisted that we be the party to make this request, Plaintiff does not otherwise object. 1

           While we are mindful of Your Honor’s most recent order stating that “no further extension
   of fact discovery is likely to be granted” (ECF 127), as noted in the parties’ November 2 Joint
   Report (ECF 129), the parties have been engaged in a mediation with the Honorable Daniel
   Weinstein (Ret.) acting as mediator. While the parties have been unable to reach a settlement so
   far (including after a full-day mediation session on October 23), the mediation with Judge
   Weinstein is ongoing and the parties are continuing to make progress toward a possible resolution.

            As a result, Columbia respectfully requests that the parties be permitted to continue
   focusing on these mediation efforts which, if successful, will not only conserve judicial resources,
   but will allow the parties to avoid expending significant time and resources on depositions in this
   case. Indeed, it is in large part because of where the parties are in fact discovery (i.e., document
   discovery largely completed; depositions to be scheduled) that prompted our efforts to mediate in
   the first place.


   1
       The Court has granted two prior extensions of the fact discovery cutoff—the first in connection with a leave taken
       by Plaintiff’s counsel (ECF 68), and the second in connection with the briefing on Plaintiff’s Motion for Leave
       to Amend the Complaint, combined with ongoing difficulties posed by the COVID-19 pandemic (ECF 102, 117).
             Case 1:19-cv-04327-VEC Document 130 Filed 11/16/20 Page 2 of 2


KAPLAN HECKER & FINK LLP                                                                                2

            Of course, if the parties’ efforts to achieve a settlement ultimately prove to be unsuccessful,
    then Columbia will work with Plaintiff to promptly schedule depositions and complete fact
    discovery. We believe that a relatively brief extension of approximately six to eight weeks is
    warranted to allow time for the parties to determine whether settlement is possible and, if it is not,
    to provide for an expeditious, but reasonable, deposition schedule taking into account the
    upcoming holidays and ongoing complications associated with COVID-19. Counsel is available
    to participate in a phone conference should the Court wish to obtain any further information
    concerning the status of the mediation or to discuss the case schedule as a whole.

                                                           Respectfully submitted,



                                                           Roberta A. Kaplan


    cc: Counsel of Record
